           Case 3:19-cv-05980-RJB-JRC Document 129 Filed 03/29/21 Page 1 of 2




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 7      JOSHUA D. LAMBERT,
 8                                                               CASE NO. 3:19-cv-05980-RJB-JRC
                                  Plaintiff,
 9                                                               ORDER ADOPTING REPORT AND
                  v.                                             RECOMMENDATION
10      XLOMARA HUERTAS, et. al.,
11                                Defendants.

12

13
            This matter comes before the Court on the Report and Recommendation of Magistrate
14
     Judge J. Richard Creatura. Dkt. 127. The Court has considered the Report and
15
     Recommendation and remaining record; no objections to the Report and Recommendation were
16
     filed. The Court does hereby find and ORDER:
17
            (1)        The Court adopts the Report and Recommendation (Dkt. 127).
18
            (2)     The Washington State Hospital (“WSH”) defendants’ motion to
            dismiss (Dkt. 100); the Department of Corrections (“DOC”) defendants’ motion
19
            for summary judgment (Dkt. 58); and the WSH defendants’ motion for summary
            judgment (Dkt. 115) are denied without prejudice, subject to refiling based on the
20
            allegations contained in the second amended complaint
21
            (3)        The case is re-referred to Magistrate Judge J. Richard Creatura.
22
            (4)        The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                       Defendants, and to the Hon. J. Richard Creatura.
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
         Case 3:19-cv-05980-RJB-JRC Document 129 Filed 03/29/21 Page 2 of 2




 1        DATED this 29th day of March, 2021.



                                     A
 2

 3
                                     ROBERT J. BRYAN
 4
                                     United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
